Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 19-33 are pending in this application, which is a CON of Serial Number 14/664,545, now US Patent 10,566,187.
	The preliminary amendment dated 02/21/2020 adding claims 19-33 and canceling claims 1-18 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.  In addition, the present title recited ultrathin and thickness control but the present claims do not recite any such limitation.

The disclosure is objected to because of the following informalities listed below.  Appropriate correction is required.
	In the first paragraph of the specification, the lineage should be updated to reflect maturation into a US Patent.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 25 line 1, the term “wafer-to-wafer variation” is confusing and/or lacks antecedent basis as there is no recitation of a wafer.
	In claim 33 line 1, the term “the cycle” lacks antecedent basis and/or is confusing as to which cycle is being referred to.

Allowable Subject Matter
Claims 19-33 are allowed.
 
	It is well known to utilize plasma ALD to deposit films on a first and second semiconductor as noted in Tang et al. (2011/0215407).  It is also well known to use plasma ALD to deposit films on a first and second semiconductor wafer having uniform thickness as noted in CN 102412180A.
With respect to the soak gas, it is well known to deposit a ruthenium layer onto a substrate by PEALD using a pretreatment gas as noted in Ishizaka et al. (2010/0081274).  It is also well known to deposit thin films by batch ALD by using a pretreatment process followed by exposing and purging a first precursor and exposing and purging a second precursor as noted in Mahajani (WO 2007/024720A2).  Finally, it is well known to form a film having a thickness of 1 nm to about 3 nm by plasma atomic layer deposition in which a pretreatment gas is absorbed to the substrate surface as noted in JP 2008-124464.
With respect to a non-plasma environment, it is well known to use a soaking, non-plasma thermal operation in a PEALD process as noted in Chen et al. (2014/0030889).  It is also well known to use a non-plasma reagent in a combinatorial PEALD process as noted in Shanker et al. (2011/0244690).  However, the prior art references fail to teach or suggest using a precursor in a non-plasma environment in a cycle of a PEALD process using a soak gas on a first and second semiconductor substrates as claimed by the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,566,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of helium-free is an obvious variation.
Qian teaches a method for depositing silicon oxide films by plasma-enhanced atomic layer deposition on semiconductor substrates, the method comprising: (a) inserting a first semiconductor substrate into a chamber; (b) after inserting the first semiconductor substrate into the chamber and prior to performing a first cycle of plasma-enhanced atomic layer deposition (PEALD) at a deposition temperature, raising the first semiconductor substrate's temperature to about the deposition temperature by exposing the first semiconductor substrate to a helium-free soak gas for a duration of about 500 seconds or less to reduce wafer-to-wafer variation compared to semiconductor substrates processed using a helium-containing soak gas prior to performing the PEALD on a first semiconductor substrate; (c) performing the PEALD to deposit a first silicon oxide film on the first semiconductor substrate; and (d) after depositing the first silicon oxide film on the first semiconductor substrate, performing the PEALD in one or more cycles to deposit a second silicon oxide film on a second semiconductor substrate, wherein a cycle of the PEALD comprises exposing the substrate to a silicon-containing precursor in a non-plasma environment for a duration sufficient to substantially adsorb the silicon-containing precursor to a surface of the substrate and exposing the substrate to reactant gases comprising an inert gas and an oxidant in a plasma environment to form at least a portion of the silicon oxide film, wherein the soak gas contains the reactant gases, wherein the inert gas is selected from the group consisting of nitrogen, argon, and combinations thereof, wherein the oxidant selected from the group consisting of oxygen and nitrous oxide, and combinations thereof, and wherein the first silicon oxide film is deposited to a thickness of less than about 5 nm (claim 1), which is similar to pending claim 19.  To broaden the claim to include all soak gases is an obvious variation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/16/2022